Case 8:20-cv-00887-VMC-JSS Document 17 Filed 08/04/20 Page 1 of 8 PageID 162




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

   HARBOR GATES CAPITAL, LLC,

        Plaintiff,

   v.                                  Case No.: 8:20-cv-887-T-33JSS

   APOTHECA BIOSCIENCES, INC.,
   and SAEED “SAM” TALARI,

        Defendants.
   ______________________________/
                                   ORDER
        This matter comes before the Court sua sponte and upon

   review of the record.

   Background

        Plaintiff    Harbor    Gates   Capital,      LLC,   initiated   this

   action   on   April   17,   2020,       against   Defendants   Apotheca

   Biosciences, Inc. and Saeed Talari. (Doc. # 1). Harbor Gates

   alleged in its amended complaint that Apotheca is a Nevada

   corporation with its principal place of business in Florida.

   (Doc. # 5 at ¶ 6). The Court issued a summons to Apotheca

   listing an address in St. Petersburg, Florida. (Doc. # 8).

        Because Harbor Gates did not file proof of service of

   process, the Court requested status reports on two occasions.

   Harbor Gates’ first such report, filed on June 2, 2020,

   reported that the process server attempted to serve Apotheca



                                       1
Case 8:20-cv-00887-VMC-JSS Document 17 Filed 08/04/20 Page 2 of 8 PageID 163




   at the St. Petersburg, Florida, address on May 6, 2020, but

   “neither   Defendants    nor   any       person   authorized    to   accept

   service on their behalf were present at the address[].” (Doc.

   # 10 at 2). Two days later, the process server attempted to

   serve Apotheca through its listed registered agent, Karin

   Rohret, at an address in Las Vegas, Nevada. (Id.). Harbor

   Gates represented that “the registered agent was not present

   at the address to accept service and [the] process server was

   advised that Apotheca’s registered agent was not located at

   the Las Vegas address.” (Id.). Harbor Gates then arranged for

   service on Apotheca through the Nevada Secretary of State,

   but   informed   the   Court   that,       at   that   time,   the   Nevada

   Secretary of State’s office was closed due to the coronavirus

   pandemic. (Id.). On June 30, 2020, Harbor Gates filed its

   second update on service of process, representing that the

   Nevada Secretary of State had since reopened and Harbor Gates

   would be serving Apotheca through that entity. (Doc. # 12 at

   2).

         On July 21, 2020, no proof of service of process having

   been filed on the docket, the Court dismissed this case

   without prejudice pursuant to Federal Rule of Civil Procedure

   4(m). (Doc. # 13). Shortly thereafter, Harbor Gates filed

   both a motion to vacate that order and a document that


                                        2
Case 8:20-cv-00887-VMC-JSS Document 17 Filed 08/04/20 Page 3 of 8 PageID 164




   purports to show proof of service on Apotheca. (Doc. ## 14,

   15). This Court therefore set aside its previous order,

   reopened the case and, at Harbor Gates’ request, extended the

   deadline for service on Defendant Talari to August 17, 2020.

   (Doc. # 16).

        According to the one-page proof of service filed by

   Harbor Gates, the process server sent the documents via

   certified mail to Apotheca c/o the Nevada Secretary of State

   on July 6, 2020. (Doc. # 14).

   Discussion

        To serve a corporation, the plaintiff can either deliver

   “a copy of the summons and complaint to an officer, a managing

   or general agent authorized by appointment or law to receive

   service of process and—if the agent is one authorized by

   statute to receive service and the statute so requires—by

   also mailing a copy of each to the defendant” or following

   the state law for serving a summons in the state where the

   district court is located or where service is made under Rule

   4(e)(1). Fed. R. Civ. P. 4(h). As Harbor Gates has not served

   any officer, managing or general agent of Apotheca, this Court

   will focus on whether it has met the requirements of Rule

   4(e)(1).




                                     3
Case 8:20-cv-00887-VMC-JSS Document 17 Filed 08/04/20 Page 4 of 8 PageID 165




        That rule, in turn, allows an individual to be served by

   “following state law . . . in the state where the district

   court is located or where service is made.” Turning first to

   the state where this Court is located, it is apparent that

   service here is not proper under Florida law. Under Florida

   law, service of process against any private corporation may

   be served on the corporation’s registered agent or according

   to a hierarchy of employees defined in the statute. Fla. Stat.

   §§ 48.081, 48.091. Additionally, under Florida’s substitute

   service statute, Section 48.181, the Florida Secretary of

   State is automatically appointed as an agent for service of

   process   to   foreign    corporations    operating,     conducting,

   engaging in, or carrying on a business venture in Florida.

   Fla. Stat. § 48.181; see also Hansen Beverage Co. v. Consol.

   Distribs., Inc., No. 6:11-cv-329-Orl-22DAB, 2012 WL 12903172,

   at *3 (M.D. Fla. Jan. 30, 2012) (“Under Florida’s substitute

   service statute, [Section] 48.181, the Florida Secretary of

   State is automatically appointed as an agent for service of

   process to out-of-state corporations operating, conducting,

   engaging in, or carrying on a business or business venture in

   Florida.”). Here, however, Harbor Gates did not attempt to

   serve the Florida Secretary of State but, rather, the Nevada

   Secretary of State.


                                     4
Case 8:20-cv-00887-VMC-JSS Document 17 Filed 08/04/20 Page 5 of 8 PageID 166




          Turning to Nevada law – the state where service is made

   – Nevada law has a specific statute pertaining to service

   when   the   street   address   of   the   registered   agent   of   the

   corporation is not staffed as required by state law. Nev.

   Rev. Stat. § 14.030. Recall that Harbor Gates represented to

   this Court that “the registered agent was not present at the

   address to accept service and [the] process server was advised

   that Apotheca’s registered agent was not located at the Las

   Vegas address.” (Doc. # 10 at 2). In such situations, the

   corporation may be served with process by delivering a copy

   to the Secretary of State. Nev. Rev. Stat. § 14.030(1).

          However, the statute places certain requirements on such

   service. Specifically, the copy delivered to the Secretary of

   State must (1) include a specific citation to the provisions

   of [Section 14.030] and (2) be accompanied by a $10 fee. Id.

   In addition, the statute requires that:

          Before such service is authorized, the plaintiff
          shall make or cause to be made and filed an
          affidavit setting forth the facts, showing that due
          diligence   has   been  used   to   ascertain   the
          whereabouts of the officers of the artificial
          person to be served, and the facts showing that
          direct or personal service on, or notice to, the
          artificial person cannot be had.

          If it appears from the affidavit that there is a
          last known address of the artificial person or any
          known officers thereof, the plaintiff shall, in
          addition to and after such service on the Secretary


                                        5
Case 8:20-cv-00887-VMC-JSS Document 17 Filed 08/04/20 Page 6 of 8 PageID 167




         of State, mail or cause to be mailed to the
         artificial person or to the known officer, at such
         address, by registered or certified mail, a copy of
         the summons and a copy of the complaint, and in all
         such cases the defendant has 40 days after the date
         of the mailing within which to appear in the action.

   Nev. Rev. Stat. § 14.030(3)-(4). In addition, the fact that

   the registered-agent location was not staffed is a fact that

   “is   to   be   made   part   of    the   return    of    service.”   Id.   §

   14.030(1).

         Harbor Gates has failed to comply with multiple of these

   statutory requirements. First, before effecting service via

   the Secretary of State, Harbor Gates did not file an affidavit

   as contemplated in Nev. Rev. Stat. Section 14.030(3).                  Even

   if its status report could be construed as an “affidavit,”

   the status report does not detail how or whether it attempted

   to ascertain the whereabouts of Apotheca’s officers, as is

   required. Nor has Harbor Gates proven that it mailed a copy

   of the summons and complaint to the last known address of

   Apotheca or any of its officers, as required by Section

   14.030(4). Finally, there is no indication from the one-page

   document filed with this Court that Harbor Gates complied

   with Section 14.030(1) by showing that either the copy of

   process    delivered    to    the   Secretary      of    State   included   a

   specific citation to the provisions of [Section 14.030] or



                                         6
Case 8:20-cv-00887-VMC-JSS Document 17 Filed 08/04/20 Page 7 of 8 PageID 168




   was accompanied by a $10 fee. See LG Capital Funding, LLC v.

   Worthington      Energy,   Inc.,    No.   16-CV-6288-NGGST,          2018   WL

   1370266,    at     *4   (E.D.N.Y.   Feb.     20,    2018),     report       and

   recommendation adopted, No. 16-CV-6288-NGGST, 2018 WL 1368025

   (E.D.N.Y. Mar. 16, 2018) (finding that Plaintiff had complied

   with Nev. Rev. Stat. Section 14/030 where he: (1) filed a

   letter with the Court attesting that Defendant no longer had

   a registered agent to accept service in Nevada, along with a

   print-out indicating that Defendant no longer had an agent

   registered with the Secretary of State; (2) then served the

   designee    of   the    Secretary   of    State    with   a   copy    of    the

   complaint, summons, certificate of registered agent vacancy,

   and a check for $10.00; and (3) later mailed a copy of the

   complaint    and    summons,    along     with    the    default     judgment

   motion, to Defendant’s last known address).

        But more importantly, service by certified mail is not

   allowed under the pertinent Nevada statute. See Cabrera v.

   Las Vegas Metro. Police Dep’t, 2:12-cv-00918-RFB-CWH, 2014 WL

   6634821, at *3 (D. Nev. Nov. 21, 2014) (“The Nevada Rules of

   Civil Procedure generally do not allow for service by mail to

   Nevada     corporations;       service     must     be     made      to     the

   corporation’s registered agent or to any officer of the

   corporation.” (citing Nev. R. Civ. P. 4(d)(1)); Miller v.


                                        7
Case 8:20-cv-00887-VMC-JSS Document 17 Filed 08/04/20 Page 8 of 8 PageID 169




   MERSCORP Inc., No. 2:11-cv-00987-GMN-CWH, 2011 WL 6097751, at

   *2 (D. Nev. Dec. 5, 2011) (“Plaintiff’s service by certified

   mail is not sufficient to meet the requirements of NRS 14.020

   or NRS 14.030.”).

        For these reasons, Harbor Gates’ purported service on

   Defendant Apotheca is not valid. What’s more, as the Court

   has not extended the time to complete service on Apotheca,

   the time to do so has lapsed. Accordingly, Plaintiff is

   directed to show cause by August 11, 2020, why this case

   should not be dismissed as to Defendant Apotheca for failure

   to properly serve that Defendant.

        Accordingly, it is
        ORDERED, ADJUDGED, and DECREED:
        Plaintiff is directed to show cause by August 11, 2020,

   why this case should not dismissed as to Defendant Apotheca

   Biosciences, Inc., for failure to properly effect service of

   process.

        DONE and ORDERED in Chambers in Tampa, Florida, this 4th

   day of August, 2020.




                                     8
